DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 04/22/2021 has been entered and made of record. This application contains 20 pending claims. 
Claims 1, 11 and 15-16 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
In the remarks, filed on 04/22/2021, the applicants argued that Tanaka does not transfer “the device current characteristic of a bias voltage based on the known relationship between the device current and the input device voltage and the input device voltage applied thereto and electrically coupled to one of the plurality of battery cells and one of said plurality of positive sense lines  and one of said plurality of 
However, the examiner respectfully disagrees with the above argument because as the switch is turn on due to the voltage applied at the battery, there should be a known relationship between the input voltage and the output current, this is the inherent operation of the transistor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tanaka (provided by applicant).

Regarding to claim 1, Tanaka discloses a battery cell monitoring system for a battery having a plurality of battery cells (paragraph 0002 and fig. 1-12[cell 1-n]) comprising: 
a plurality of positive sense lines and a plurality of negative sense lines (NC0-NCn); 
a plurality of cell sense units (SA0-SAn and SB0-SBn) each including an active semiconductor device (NC0-NCn switches which are transistors) having a known relationship between a device current and an input device voltage for transferring the (inherently, there is a known relationship between the device current such as Ice or IDS and the input voltage, the input voltage such as Vbe of a transistor which is proportional to the current Ibe and Ice = βIbe) for transferring a device current (Ina or Inb) characteristic of a bias voltage (paragraph 0040 discloses the amplifier generates voltage rf1 X Ina) based on the known relationship between the device current (Iln) and the input device voltage (cell voltage connected to the transistor) and the input device voltage applied (Vm) thereto and electrically coupled to one of the plurality of battery cells (CEL1-CELn) and one of said plurality of positive sense lines (NC0-NCn) and one of said plurality of negative sense lines (NC0-NCn) and configured to conduct the device current according to a cell voltage of each of the plurality of battery cells (as the voltage of each cell connects to its corresponding switch, the cell would turn on the switch and if the cell’s voltage above the threshold (since the switch is a transistor), then the there is a current flowing thru the switch and then detected by the  voltage sensing part 20); 
a cell sense reader unit (20) electrically coupled to said plurality of positive sense lines and said plurality of negative sense lines (NC0-NCn) and configured to: 
calculate the bias voltage corresponding with a sampled device current transferred by said active semiconductor device (paragraph 0040 discloses the amplifier generates voltage rf1 X Ina), and 
determine the cell voltage of each of the plurality of battery cells based on the bias voltage calculated (abstract, paragraph 0038 and output signal S20) .

Regarding to claim 2, Tanaka discloses the battery cell monitoring system of claim 1, wherein said cell sense reader unit (20) includes a voltage generator (Figures 2, 3(A), 3(B), 8, & 10, disclose the operational amplifier circuits A1 & A2 as a voltage generators) for outputting the input voltage to said plurality of cell sense units in an alternating fashion across each of said plurality of positive sense lines and said plurality of negative sense lines (Figures 3(A) & 3(B), & [40-45], disclose the alternating switching of the voltage input nodes, that is, forward and reversed connection).

Regarding to claim 15, Tanaka discloses a method of operating a battery cell monitoring system (paragraph 0002 and fig. 1-12[cell 1-n]) comprising the steps of: 
outputting an input voltage to a plurality of cell sense units with a voltage generator of a cell sense reader unit in an alternating fashion across each of a plurality of positive sense lines and a plurality of negative sense lines (fig. 1[20] considers as a cell sense reader which receives voltage from CEL1-n via NC0-NCn (+/- sense lines) and switching unit 10 (alternate signal to 20)); 
transferring a device current characteristic of a bias voltage based on an input device voltage applied using an active semiconductor device of each of the plurality of cell sense units (Ina or Inb)  having a known relationship between the device current and the input device voltage and configured to conduct the device current according to a cell voltage of each of a plurality of battery cells and (inherently, there is a known relationship between the device current such as Ice or IDS be of a transistor which is proportional to the current Ibe and Ice = βIbe) electrically coupled to one of the plurality of positive sense lines and one of the plurality of negative sense lines (NC0-NCn); 
sampling the device current transferred by the active semiconductor device (cell voltage connected to the transistor) of each of the plurality of cell sense units using a current measuring device of the cell sense reader unit as the input device voltage is alternated by the voltage generator (as the voltage of each cell connects to its corresponding switch, the cell would turn on the switch and if the cell’s voltage above the threshold (since the switch is a transistor), then the there is a current flowing thru the switch and then detected by the  voltage sensing part 20); 
calculating the bias voltage corresponding with the sampled device current for each active semiconductor device (paragraph 0040 discloses the amplifier generates voltage rf1 X Ina); and 
determining the cell voltage of each of a plurality of battery cells electrically connected to one of said plurality of cell sense units based on the bias voltage calculated (abstract, paragraph 0038 and output signal S20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of YAMAUCHI (US 20110298424, hereinafter, YAMAUCHI).

Regarding to claim 3, Tanaka discloses the battery cell monitoring system of claim 1, wherein said cell sense reader unit (20) (Figures 3(A) & 3(B), & [40-45], disclose the alternating switching of the voltage input nodes, that is, forward and reversed connection).
However, Tanaka does not disclose a current measuring device.
Paragraphs 0055 and 0061 YAMAUCHI a battery control device 100 included a current measurement device.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate YAMAUCHI into Tanaka in order to improve the reliability of the system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.

Regarding to claim 16, Tanaka discloses the method of claim 15, wherein the active semiconductor device is a junction gate field effect transistor (fig. 4 and paragraph 0056 discloses the switch being a NMOS) and the step of calculating the bias voltage corresponding with the sampled device current for each active semiconductor device includes the step of calculating a base bias voltage that led to a particular current versus voltage characteristic based on a sampled device current using the known relationship between the device current and the input device voltage of the junction gate field effect transistor (paragraph 0040 discloses the amplifier generates voltage rf1 X Ina).
Tanaka discloses the NMOS instead of JFET. However, at the time before the effective filing date, it would be obvious to a POSITA, to substitute the NMOS with a JFET without any unexpected result.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 16 above, and further in view of Tsuchiya et al. (US 20030156084 hereinafter Tsuchiya).

Regarding to claim 17, Tanaka discloses the method of claim 16 except further including the step of measuring the slope of a sampled device current versus input device voltage characteristic curve of the junction gate field effect transistor in a linear region.
Fig. 2 Tsuchiya displays the IV curve of a transistor, thus the slope of the transistor in the linear region can be easily obtained.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Tsuchiya into Tanaka in order to graphically display the relationship between output voltage and output current with different driving current.

Regarding to claim 18, Tanaka discloses the method of claim 17, except further including the step of measuring a saturation current at source voltages outside an ohmic region of the junction gate field effect transistor to determine the bias voltage.
Fig. 2 Tsuchiya shows the IV curve of a transistor with displaying the output voltage and output current in the linear region and the saturation region. Based on the IV curve display, one skill in the art can obtain the saturation current at source voltages outside an ohmic region of the junction gate field effect transistor to determine the bias voltage. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Tsuchiya into Tanaka in order to graphically display the relationship between output voltage and output current with different driving current.

Regarding to claim 19, Tanaka discloses the method of claim 15, wherein the active semiconductor device is a bipolar junction transistor (fig. 4 and paragraph 0056 discloses the switch being a NMOS) and wherein the step of sampling the device current transferred by the active semiconductor device of each of the plurality of cell sense units (abstract, paragraph 0038 and output signal S20).
However, Tanaka does not discloses the active semiconductor device is a bipolar junction transistor 
a bipolar junction transistor. However, at the time before the effective filing date, it would be obvious to a POSITA, to substitute a NMOS with a bipolar junction transistor without any unexpected result.
Tanaka does not discloses using the current measuring device of the cell sense reader unit (20) as the input device voltage is alternated by the voltage generator (switching unit with transistors to alternate the voltage) can include the step of measuring a saturation collector current from a collector to an emitter of a bipolar junction transistor.
Fig. 2 Tsuchiya shows the IV curve of a transistor with displaying the output voltage and output current (measure current and voltage) in the linear region and the saturation region. Based on the IV curve display, one skill in the art can obtain a saturation collector current from a collector to an emitter of a bipolar junction transistor.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Tsuchiya into Tanaka in order to graphically display the relationship between output voltage and output current with different driving current.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 15 above, and further in view of YAMAUCHI et al. (US 20110298424 hereinafter YAMAUCHI).

Regarding to claim 20, Tanaka discloses the method of claim 15, wherein the active semiconductor device is a silicon controlled rectifier (transistor) and wherein the step of sampling the device current transferred by the active semiconductor device of each of the plurality of cell sense units using the current measuring device of the cell sense reader unit (20) as the input device voltage is alternated by the voltage generator can include the step of determining a current flow as a function of the voltage across the rectifier anode and rectifier cathode of a silicon controlled rectifier (transistors in switching unit 10 (alternate signal to 20)).
However, Tanaka discloses the active semiconductor device is a NMOS instead of silicon controlled rectifier and the current measurement device. 
Fig. 3-4 of YAMAUCHI discloses the active semiconductor device is a silicon controlled rectifier and paragraph 0055 discloses a battery control device 100 included a current measurement device.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate YAMAUCHI into Tanaka in order to improve noise resistance (paragraph 0090 of YAMAUCHI).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 4, the prior arts of record, alone in combination, do not fairly teach or suggest “wherein said active semiconductor device is a field effect transistor having a gate electrically connected to a positive terminal of the battery cell and a source electrically connected to a negative terminal of the battery and a drain electrically coupled to said positive sense line” including all of the limitations of the base claim and any intervening claims. 
Claims 5-6, 8 and 10 are objected for dependent upon claim 4.

Regarding to claim 7, the prior arts of record, alone in combination, do not fairly teach or suggest “wherein said active semiconductor device is a silicon controlled rectifier having a rectifier gate electrically connected to the positive terminal of the one of the plurality of battery cells of the battery and a rectifier cathode electrically connected to the negative terminal of one of the plurality of the battery cells and a rectifier anode electrically coupled to said one of said plurality of positive sense lines” including all of the limitations of the base claim and any intervening claims. 

Regarding to claim 9, the prior arts of record, alone in combination, do not fairly teach or suggest “wherein said active semiconductor device is a bipolar junction transistor having a base electrically connected to the positive terminal of the one of the plurality of battery cells through a biasing resistor and an emitter electrically connected to the negative terminal of the one of the plurality of battery cells and a collector electrically coupled to said one of said plurality of positive sense line” including all of the limitations of the base claim and any intervening claims. 

Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 11, the prior arts of record, alone in combination, do not fairly teach or suggest “a first blocking capacitor having a first blocking capacitance electrically connected between said positive sense line and said active semiconductor device for blocking direct current from the battery; and 
a second blocking capacitor having a second blocking capacitance electrically connected between said negative sense line and the negative terminal of the battery for blocking direct current from the battery” including all of the limitations as claimed.

	Claims 12-14 are allowed for dependent upon claim 11

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/Primary Examiner, Art Unit 2863